t c summary opinion united_states tax_court larry w koepke petitioner v commissioner of internal revenue respondent docket no 21111-05s filed date larry w koepke pro_se lisa m oshiro for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the deficiency arises from respondent’s disallowance of several deductions petitioner claimed on his income_tax return respondent in his answer to petitioner’s amended petition asserted a dollar_figure accuracy-related_penalty under sec_6662 respondent has conceded petitioner’s entitlement to the following deductions state and local income tax--dollar_figure real_estate tax--dollar_figure home mortgage interest--dollar_figure other expenses--dollar_figure subject_to the percent of adjusted_gross_income agi limitation and union and professional dues--dollar_figure subject_to the percent of agi limitation and respondent has also conceded that the sec_6662 accuracy-related_penalty does not apply the following deductions remain in controversy gifts to charity--dollar_figure equipment--dollar_figure unreimbursed employee expenses-- dollar_figure background petitioner resided in wisconsin at the time his petition was filed he worked for northwest airlines northwest as an aircraft mechanic for over years petitioner’s residence was close to northwest’s minneapolis minnesota home base during petitioner was northwest’s lead mechanic in alaska but he returned to minneapolis during during northwest instituted a reduction-in-force and on date petitioner was displaced under a seniority system from his minneapolis position to a position in newark new jersey this seniority system was defined in the employment contract with northwest under the contract if employees were laid off they could use their seniority to gain placement in a city where they were most senior in effect the use of the seniority system in a layoff situation had a domino effect caused by the most senior person who had been laid off selecting another city where he was most senior and thereby displacing another employee and so on if there had been someone less senior in minneapolis when petitioner was laid off he would have had the option to remain in minneapolis because there was no less senior person in newark petitioner moved to newark where his seniority permitted him to work under the circumstances there was no way to determine the length of time that petitioner would remain in newark or any other city on date petitioner was served with another reduction-in-force notice but it was rescinded shortly thereafter on date however another reduction-in-force was issued a person from minneapolis who was more senior than petitioner exercised his seniority to bump petitioner in newark and in turn petitioner exercised his seniority to bump someone less senior thereby moving to philadelphia pennsylvania petitioner finished out in philadelphia but there were occasions where he was close to being bumped again during the period under consideration northwest laid off big_number people including lead mechanics and those layoffs generated petitioner’s movement from city to city petitioner remained in philadelphia until february or date when another round of layoffs occurred subsequently he was forced to go to houston texas where he worked for months and then he moved to seattle washington where he remained until the end of throughout the layoffs and seniority moves from city to city petitioner has always maintained his house in the minneapolis area and considered that his permanent residence when petitioner was not working in minneapolis he claimed deductions for travel from minneapolis to his duty station and transportation from what he considered his temporary residence to the airport where he worked for petitioner deducted dollar_figure of unreimbursed employee business_expenses as follows standard automobile mileage-dollar_figure travel expense while away from home--dollar_figure meals and entertainment--dollar_figure respondent disallowed the entire amount for failure to substantiate and or otherwise meet the requirements of sec_274 petitioner prepared logs detailing the dollar_figure of expenditures at the end of the year discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner’s requests for witnesses information documents meetings and interviews sec_7491 the record shows that petitioner did not comply with the substantiation requirements in addition no question was raised by the parties as to the burden or proof or going forward with evidence this court has considered the deductibility of travel meals_and_lodging expenses of similarly situated northwest employees who were likewise bumped or displaced by layoffs and downsizing see eg wasik v commissioner tcmemo_2007_ the question that is decided in each of these cases is whether the taxpayer was temporarily away from home within the meaning of sec_162 a taxpayer may deduct such expenses while away from home in the pursuit of a trade_or_business sec_162 sec_262 326_us_465 the word home for purposes of sec_162 generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment if the taxpayer’s employment away from home is temporary 358_us_59 mitchell v commissioner tcmemo_1999_283 petitioner argues that his employment in cities other than minneapolis was temporary under the union contract with northwest because he ultimately had a guaranteed position in minneapolis once his seniority situation was such that he could return in other words he had a right to bump less senior northwest employees in minneapolis and northwest could not defeat that right by a new hire or transfer of an existing employee with less seniority that aspect of the union contract petitioner contends makes minneapolis his tax_home and his positions in other cities are temporary we consider all of the facts and circumstances when considering the situs of and or whether a taxpayer has a tax_home see revrul_73_529 1973_2_cb_37 a taxpayer must generally have some business justification to maintain a residence beyond purely personal reasons so as to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir revg tcmemo_1979_299 67_tc_824 if a taxpayer has no business connection with the primary residence it has been held that there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra petitioner’s work situation before and during was such that he was subject_to being laid off because of northwest’s downsizing although he was in no city for an extended period under the employment contract his choices were either to be laid off and not work or to exercise his seniority and bump an employee in a different city petitioner’s work situation was indeterminate as he did not know when and if northwest would continue to downsize and or the length of time that he would remain in any particular city where he had bumped a less senior person we recognize that petitioner maintained a home in the minneapolis area and he intended to use the terms of the union contract to return to minneapolis if his seniority was such that he could we are also sympathetic to petitioner’s situation as we recognize that he was forced to involuntarily move from city to city in order to continue earning a living these circumstances however do not make minneapolis petitioner’s tax_home at the time that he chose to move from there in order to continue working for northwest albeit in another city when he moved from minneapolis his business ties to that location ended the reality of petitioner’s situation was that he did not know how long he would be in any of the cities in which he worked or where he would go next with those circumstances petitioner’s time in any city could not be termed temporary and there was no way to predict or know when he could return to minneapolis under the seniority system although petitioner’s situation is a hardship upon him there is no statutory provision that provides relief for his situation under established principles of tax law petitioner was not away from home during and we must hold that he is not entitled to deduct the dollar_figure in travel and meal expenses with respect to the remaining employee business items in dispute respondent determined that petitioner failed to substantiate or to show the employee business_purpose of the claimed expenditures see sec_162 sec_212 taxpayers are required to maintain records sufficient to permit the verification of income and expenses sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction the court may estimate the amount of the deductible expense and allow a deduction to that extent 39_f2d_540 2d cir such estimates are to be made bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making id pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 during petitioner purchased a device for dollar_figure that permitted his computer to receive wireless internet service during he lived in places where wireless internet service was available and he used that service to check northwest’s postings of changes of post of duty because of seniority petitioner also paid dollar_figure during for an internet service provider although petitioner has adequately substantiated these expenditures and it was ordinary and necessary for him to keep abreast of his work assignments some portion of petitioner’s use of the internet was personal and not business related on the record before us we find and hold that petitioner is entitled to deduct dollar_figure for and respondent is sustained on the disallowance of the remaining dollar_figure dollar_figure plus dollar_figure equals dollar_figure less dollar_figure equals dollar_figure we find and hold that for petitioner is entitled to deduct the following amounts as employee business-related items dollar_figure to maintain his mechanic’s license dollar_figure for prescription safety glasses dollar_figure for steel-toed special-soled boots that remained at the work place because of acid and oil accumulation dollar_figure for tools needed to properly perform his job dollar_figure for transportation between job and union meetings dollar_figure for a winter parka with the northwest logo because such clothing was necessary but not provided by northwest and dollar_figure for cleaning uniforms provided by northwest during petitioner attended church intermittently and would make contributions on each such occasion petitioner recorded the date and amount of each contribution on a calendar which he used to assist in the preparation of his tax_return he attended church on occasions during and made contributions ranging from dollar_figure to dollar_figure for a total of dollar_figure for the year based on the record petitioner is entitled to deduct dollar_figure for contributions for to reflect the foregoing decision will be entered under rule
